Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 March 2022 and 27 May 2022 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given via email and a follow-up interview dated 02 June 2022 by Applicant’s Attorney Victor Baranowski. 

The application has been amended as follows: 
Title: “SPINDLE BANK, PICK-AND-PLACE MACHINE AND METHOD” has been changed to “SPINDLE BANK, PICK-AND-PLACE MACHINE AND METHOD OF ASSEMBLY”

Abstract, line 1: “A spindle bank for a pick-and-place machine comprises a base including a plurality of” has been changed to -- A method of assembly comprising a spindle bank for a pick-and-place machine, a base including a plurality of --

	Claims: 
	 Canceled claims 1-11.

 12.	(Currently amended) A method of assembly comprising: 
providing a pick-and-place machine having a movement axis, wherein the pick-and-place machine includes a first electrical distribution system; 
providing a spindle bank for [[a]] the pick-and-place machine 
a base including a plurality of mount locations; and 
a bearing system attachable to the movement axis of [[a]] the pick-and-place machine such that the spindle bank is movable along the movement axis; and 
mounting, on each of the plurality of mount locations, [[a]] one or more mountable spindle modules each including at least one pick-and-place spindle and nozzle; 

distributing electrical power, by the first electrical distribution system of the pick-and-place machine, to the spindle bank using one or more electrical ports connecting the first electrical system of the pick-and-place machine to the spindle bank to provide electrical power to the spindle bank; 
after mounting the one or more mountable spindle modules, distributing the electrical power, by the second electrical distribution system [[,]] to each of the one or more mountable spindle modules one or more mountable spindle modules after [[the]] mounting; and 
after mounting the one or more mountable spindle modules, assembling, by the one or more mountable spindle modules, at least one product. 
 
13.	(Currently amended) The method of claim 12, wherein the pick-and-place machine includes a first air distribution system and wherein the spindle bank includes a second air distribution system, the method further comprising: 
distributing air, by the first air distribution system, to the spindle bank; and 
distributing the air, by the second air distribution system, to each of the one or more mountable spindle modules after [[the]] mounting.  
 
14.	(Currently amended) The method of claim 12, wherein each of the plurality of mount locations includes at least one threaded attachment location, and wherein at least one of the one or more mountable spindle modules includes at least one threaded attachment component, the method further comprising: 
receiving, by the at least one threaded attachment location, the at least one threaded attachment component of the at least one of the one or more mountable spindle modules.  
 
15.	(Currently amended) The method of claim 14, further comprising: 
using, by an installer, only a hand tool and attaching the at least one of the one or more mountable spindle modules to a selected one of the plurality of mount locations.  
 
16.	(Previously Presented) The method of claim 12, further comprising: 
attaching the bearing system to the movement axis; and 
moving the spindle bank along the movement axis by the pick-and-place machine.  
 
17.	(Previously Presented) The method of claim 16, wherein the pick-and-place machine further includes an additional movement axis perpendicular to the movement axis, the method further comprising: 
attaching the movement axis to the additional movement axis; and 
moving the spindle bank along the additional movement axis by the pick-and-place machine.  
 
18.          (Previously Presented) The method claim 12, wherein the plurality of mount locations includes a first mount location configured to receive a first mountable spindle module, wherein the plurality of mount locations includes a second mount location configured to receive a second mountable spindle module, wherein the first mountable spindle module is different than the second mountable spindle module such that the first mount location includes at least one different physical property than the second mount location, the method further comprising: 
mounting the first mountable spindle module to the first mount location; and 
mounting the second mountable spindle module to the second mount location.  
 
19.	(Currently amended) The method of assembly of claim 12, further comprising: 
providing at least one electrical distribution port on each of the one or more mountable spindle modules, wherein the at least one electrical distribution port is configured to deliver electricity from the at least one electrical distribution port to at least one built-in circuit board assembly of the one or more mountable spindle modules.
 
20.	(Currently amended) The method of assembly of claim 12, further comprising: 
providing at least one electrical distribution port on each of the one or more mountable spindle modules, wherein the at least one electrical distribution port is configured to deliver electricity from the at least one electrical distribution port to a plurality of built-in circuit board assemblies of the one or more mountable spindle modules.
	 
Reasons for Allowance
Claims 12-20 are allowed. Claims 1-11 are canceled. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 8 of the response filed on 16 March 2022 reviewed carefully and the amendments of the claims 12, 16 and 17 dated on 16 March 2022 along with the examiner’s amendment would overcome the claim objections and claim rejections based on 35 USC §112 and 35 USC §103.  

Regarding claim 12, the prior art does not disclose or suggest in combination with all other claim limitations and the allowable feature being:
a method of assembly comprising mounting, on each of the plurality of mount locations, one or more mountable spindle modules each including at least one pick-and-place spindle and nozzle;  distributing electrical power by the first electrical distribution system to the spindle bank using one or more electrical ports connecting the first electrical system of the pick-and-place machine; after mounting the one or more mountable spindle modules, distributing electrical power by the second electrical distribution system to each of the spindle modules, wherein the second electrical distribution system includes a set of electrical connectors, each connector configured to connect to electrical distribution ports of one of the one or more mountable spindle modules.

Prior art of record Yamamoto (US 20140215812) teaches a component mounting apparatus comprising a head moving and an electrical driving mechanism connected to a control unit. However, Yamamoto does not teach a second electrical distribution system that distributes power to the spindle or nozzle modules or a bearing system attached to a movement axis. 

Prior art of record Gieskes (US 20070220741) teaches a pick-and-place head having a plurality spindle assemblies that are powered from an electrical bus and a motor to rotate the rotating frame. However, Gieskes does not teach after mounting spindle modules distribution electrical power by a second electrical distribution system or mounting on each of the plurality of mount locations one or more mountable spindle modules.
 
Prior art of record Ricketson (US 20060196046) teaches a head assembly for a component mounter having a plurality of revolving nozzle spindles. However, Ricketson fails to teach a first or a second electrical distribution system or distributing electrical power to a spindle bank or a module. 

Prior art of record Mantani (US 20160021804) teaches a component mounting system in which an electric power source and a first transmission line provided in the first component mounting apparatus and a second power transmission line for second component mounting apparatus. However, Mantani is silent on a spindle bank or a bearing system attached to a movement axis or a plurality of spindles having a first or second mountable locations.



Prior art of record Hawang (KR 20040110154) teaches a component mounter having a plurality of spindle shafts actuated using a single actuator. Hawang does not teach a first and a second electrical distribution system that distributes power to the spindle bank and spindle module respectively. 
Therefore, claim 12 is allowed and claims 13-20 are allowed as they inherit all the limitations of claim 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729